Case 1:20-cv-01327-NYW Document 1 Filed 05/11/20 USDC Colorado Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO



Civil Action No.:

CO Craft, LLC dba Freshcraft,

      Plaintiff,

V

Grubhub, Inc.,


      Defendant



                   CLASS ACTION COMPLAINT AND JURY DEMAND


                                     INTRODUCTION

      Plaintiff CO Craft, LLC, (“Freshcraft”) by and through its attorneys (“Plaintiff”), files

this Class Action Complaint against the Defendant Grubhub, Inc. (“Grubhub”), on behalf

of itself and on behalf of a class of similarly situated restaurants, and alleges, upon

personal knowledge as to its own actions, and upon investigation of counsel as to all other

matters, as follows:


                                NATURE OF THE ACTION

      1.     In the midst of the greatest public health and economic crisis in living

memory, Grubhub, one of the largest restaurant delivery services in the United States, is

knowingly employing a nationwide false advertising campaign to steer patrons to its
Case 1:20-cv-01327-NYW Document 1 Filed 05/11/20 USDC Colorado Page 2 of 17




partner restaurants by falsely declaring that its competitors are closed or not accepting

online orders when they are in fact open for business.

       2.     While it is Plaintiff's information and belief that Grubhub's false advertising

tactics predate the COVID-19 pandemic, the impact of its nationwide practice is especially

damaging to restaurants that are struggling to keep afloat economically during the

pandemic.

       3.     Defendant’s uniform conduct is equally applicable to the class. Plaintiff

brings this class action against Defendant for its false advertising campaign against its

competitors and seeks an order requiring Defendant to, among other things: (1)

discontinue its false advertising campaign that suggests competitors’ restaurants as

closed or not open for online ordering when they are accepting orders and open for

business; and (2) pay damages and/or restitution to Plaintiff and Class members.

                              JURISDICTION AND VENUE

       4.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §

1332(d)(2). The amount in controversy, exclusive of interest and costs, exceeds the sum

or value of $5,000,000 and is a class action in which there are numerous class members

who are citizens of states different from Defendant. The number of members of the

proposed class is in the aggregate greater than 100 and more than two-thirds of the class

members reside in states other than the states in which Defendant is a citizen.

       5.     This Court has personal jurisdiction over Defendant because it conducts

significant, substantial, and not-isolated business activities in Colorado and a substantial

portion of the acts complained of took place in Colorado.
Case 1:20-cv-01327-NYW Document 1 Filed 05/11/20 USDC Colorado Page 3 of 17




            6.   Venue is proper in the United States District Court of Colorado because

Defendant conducts business in this District and many of the events that gave rise to

Plaintiff’s claims occurred in this District.

                                           PARTIES


       7.        Plaintiff is Colorado Limited Liability Company operating as a family owned

neighborhood beer bar and restaurant located at 1530 Blake Street in Denver, Colorado

80202.

       8.        Grubhub Inc. is a corporation organized and existing under the laws of the

State of Delaware with its principal place of business located at 111 W. Washington

Street, Suite 2100, Chicago, Illinois 60602.

                                 GENERAL ALLEGATIONS


       9.        This action arises from Grubhub’s intentional use of a nationwide false

advertising campaign that misleads consumers to maximize its profits to the detriment of

restaurants that choose not to partner with Grubhub.

       10.       In the second week of March 2020, COVID-19 was officially declared a

pandemic by the World Health Organization. Americans were told to engage in social

distancing and many people stopped going out to eat at restaurants, On March 13, 2020

President Trump declared a national emergency as a result of the spread of the COVID-

19 virus.

       11.       By April 6, 2020, 42 states issued stay at home orders which effectively

brought the dine-in restaurant experience to a sudden halt.
Case 1:20-cv-01327-NYW Document 1 Filed 05/11/20 USDC Colorado Page 4 of 17




       12.        The National Restaurant Association estimates that there are over 1 million

restaurants in the United States. Prior to the Covid-19 pandemic, the 2020 Industry sales

projection was $899 billion with a total economic impact of the restaurant industry at more

than $2.5 trillion. Before the Covid-19 pandemic, it was predicted that orders placed via

smartphone or mobile apps would become a $38 billion industry in 2020. Obviously that

number       is      now      higher.        https://www.restaurant.org/research/restaurant-

statistics/restaurant-industry-facts-at-a-glance.

       13.        Many restaurants began offering their menus for delivery. According to

Eater, an online food and dining network, Yelp saw a sizable interest shift from dine-in

options      to       delivery     and     takeout     during     that     time.         (FN

https://www.eater.com/2020/3/24/21184301/restaurant-industry-data-impact-covid-19-

coronavirus).

       14.        Consumer spending on meal delivery services was up 70% year-over-year

in the last week of March. (https://www.barrons.com/articles/food-delivery-from-

doordash-uber-eats-and-grubhub-is-soaring-because-of-covid-19-51587752806).

       15.        Grubhub is one of the largest meal delivery services in the United States.

On March 27, 2020, Grubhub posted a new advertisement to its Youtube channel that

was also broadcast across the country on different media platforms. That ad stated

“Restaurants are our family, the cornerstone of our communities, and our family needs

help. Right now they are facing a crisis. And they are counting on your takeout and

delivery orders to help them through. Because if we don’t treat restaurants like family

today, they might not be around to treat us like family tomorrow. Grubhub, together we

can help save the restaurants we love.” https://www.youtube.com/watch?v=SkKct-8TrBc.
Case 1:20-cv-01327-NYW Document 1 Filed 05/11/20 USDC Colorado Page 5 of 17




       16.    While Grubhub was promoting a message of unity and suggesting that

people would be helping their favorite restaurants by ordering carry out and by using

Grubhub's delivery services, Grubhub continued to employ a false advertising campaign

that purposefully led consumers to believe that its competitors were closed or not

accepting online orders when they were.

       17.    For most restaurants in major metropolitan cities, Grubhub has spent time

and effort to create restaurant landing pages with menu items for all restaurants, including

those that do not do business with Grubhub.

       18.    Grubhub intentionally constructs the metadata of these restaurant landing

pages so that Google search results prioritize Grubhub-created landing pages

constructed with the following template: “[Restaurant] delivery” will identify the Grubhub

landing site created for that restaurant and advertise that “Order delivery or pickup from

[Restaurant] in [City]! View [Restaurant]'s [Month,Year] deals and menus. Support your

local restaurants with Grubhub!”

       19.    A Google search for Plaintiff's restaurant online, more specifically,

“Freshcraft delivery” brings the following Grubhub restaurant landing page as the first

listing on Google search results, even before the restaurant’s own website:
Case 1:20-cv-01327-NYW Document 1 Filed 05/11/20 USDC Colorado Page 6 of 17




      20.    The metadata on the listing advertises to the potential consumer: “Order

delivery or pickup from Freshcraft in Denver! View Freshcraft's March 2020 deals and

menus. Support your local restaurants with Grubhub!”

      21.    Clicking the listing on a webpage browser brings the potential consumer to

the Grubhub landing page where they are told: “This restaurant is not taking online orders.

Try a similar restaurant nearby.” The potential consumer is then directed towards one of

several Grubhub partners so that Grubhub can steer consumers to restaurants who

produce revenue for Grubhub by using their delivery service.
Case 1:20-cv-01327-NYW Document 1 Filed 05/11/20 USDC Colorado Page 7 of 17




       22.    Similarly, clicking on that same link in a mobile browser will automatically

open the Grubhub Application if the user has it downloaded, and prominently display that

the restaurant is “Closed.”
Case 1:20-cv-01327-NYW Document 1 Filed 05/11/20 USDC Colorado Page 8 of 17




       23.    This online advertisement falsely claims that Freshcraft is closed when it is

not. In reality, Freshcraft is not only open, but also delivering its food to its customers

using a different delivery platform. Freshcraft does not work with Grubhub and does not

plan on contracting with their delivery or online ordering services.
Case 1:20-cv-01327-NYW Document 1 Filed 05/11/20 USDC Colorado Page 9 of 17




       24.    Erik Riggs has owned Freshcraft since 2019. The restaurant is situated in

Denver’s lower downtown neighborhood. Rent in that neighborhood is very high and

Freshcraft is doing everything it can to survive the Covid-19 pandemic. Since dining-in is

not an option for Freshcraft, the revenue garnered from orders requesting delivery are the

only way the restaurant can generate revenue to stay in business.

       25.    Grubhub has willfully and knowingly employed its online false advertising

campaign to the detriment of its competitors. It is Plaintiff's information and belief that a

search for many restaurants that do not use Grubhub's delivery service across the country

provides the same results. Grubhub is purposefully listing restaurants as closed or not

taking online orders even though that is completely false.
Case 1:20-cv-01327-NYW Document 1 Filed 05/11/20 USDC Colorado Page 10 of 17




        26.    Grubhub did not contact Plaintiff to determine if Freshcraft was open or

 delivering before falsely advertising to unwitting consumers that Freshcraft was closed.

 Grubhub.

        27.    Grubhub's intentional and willful false advertising campaign is not limited to

 mom and pop restaurants; it has also been used on popular, nationwide restaurant

 chains.

        28.    A Google search for a popular restaurant with hundreds of locations brings

 up a Grubhub listing in the results with the address of the nearest location. Clicking on

 the link in a mobile browser will automatically open the Grubhub App, if the user has it

 downloaded, and prominently display that the restaurant is “Closed.”

        29.    Performing the same search on a computer as opposed to a mobile device

 will display that the message that the restaurant is not taking online orders and direct the

 consumer to other restaurants that do contract with Grubhub.

        30.    Again, a direct search of the restaurant where the user follows a direct link

 to the restaurant's webpage reveals that the restaurant is in fact open for business. The

 restaurant is open for pickup and delivery, just not through Grubhub.

        31.    The false messages informing customers thar the restaurants are closed or

 not taking online orders are posted intentionally, fraudulently and with conscious

 disregard for the truth of whether the restaurant is actually closed, whether it is open for

 takeout, or whether it is supplying delivery orders with a Grubhub competitor.

        32.    Grubhub benefits economically from its willful and false advertising

 campaign as consumers are steered to restaurants that use Grubhub’s delivery service.

 The wilfullness of Grubhub's false advertising campaign is established by the fact that
Case 1:20-cv-01327-NYW Document 1 Filed 05/11/20 USDC Colorado Page 11 of 17




 only restaurants that do not partner with it are falsely advertised as being closed or not

 accepting online delivery orders when they are in fact open for business.

        33.    Grubhub's willful and false advertising campaign has directly harmed its

 competitors; restaurants that choose to offer their own delivery or use another delivery

 service that is not Grubhub.


                                  CLASS ALLEGATIONS

        34.    Plaintiff brings this class action under Rule 23 and seeks certification of the

 claims and issues in this action pursuant to the applicable provisions of Rule 23. The

 proposed class is defined as:

        35.    All restaurants in the United States or its territories that Grubhub created

 landing pages for falsely advertising the restaurant as being closed or not accepting

 online orders when the restaurants were open and accepting online orders. Excluded

 from the Class are (a) all persons who are employees, directors, officers, and agents of

 either Defendant; (b) governmental entities; and (e) the Court, the Court’s immediate

 family, and Court staff.

        36.    Plaintiff reserves the right to amend or modify the Class definitions with

 greater specificity or division into subclasses after having had an opportunity to conduct

 discovery.

        37.    Numerosity. Fed. R. Civ. P. 23(a)(1). Defendant is one of the largest food

 delivery services in the country. There are more than one million restaurants in the

 United States. At a minimum, there are tens of thousands of Class Members but very

 likely many more. The exact size of the proposed class and the identity of all class

 members can be readily ascertained from Defendant’s records.
Case 1:20-cv-01327-NYW Document 1 Filed 05/11/20 USDC Colorado Page 12 of 17




        38.    Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of

 law and fact common to the class, which questions predominate over any questions

 affecting only individual class members. Common issues include:

               a) Whether Defendant's advertising campaign was targeted at restaurants

                   that did not have a contract with Grubhub;

               b) Whether Defendant purposefully and knowingly created landing pages

                   to falsely advertise its customers’ competitors' services to derive a

                   financial benefit for it and its customers;

               c) Whether Defendant is required to compensate the restaurants that

                   suffered as a result of Defendant's advertising campaign that rerouted

                   potential consumers to restaurants that do contract with Grubhub.

        39.    The nature of the relief, including equitable relief, to which Plaintiff and the

 class are entitled.

        40.    Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of the claims

 of the Class it seeks to represent. Plaintiff and all Class members similarly suffered from

 Defendant's willful and false advertising campaign that deprived them of revenue from

 consumers.

        41.    Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiff will fairly and

 adequately represent and protect the interests of the members of the Class. Further,

 Plaintiff’s counsel is competent and experienced in litigating class actions.

        42.    Superiority. Fed. R. Civ. P. 23(b)(3). A class action is superior to any other

 available means for the fair and efficient adjudication of this controversy. The claims of

 Plaintiff and individual class members are small compared to the burden and expense
Case 1:20-cv-01327-NYW Document 1 Filed 05/11/20 USDC Colorado Page 13 of 17




 that would be required to separately litigate their claims against Defendant, and it would

 be impracticable for class members to seek redress individually. Litigating claims

 individually would also be wasteful to the resources of the parties and the judicial system

 and create the possibility of inconsistent or contradictory judgments. Class treatment

 provides manageable judicial treatment which will bring an orderly and efficient

 conclusion to all claims arising from Defendant’s misconduct. Class certification is

 therefore appropriate under Rule 23(b)(3).

        43.      Class certification is also appropriate under Rule 23(b)(1), as the prosecution

 of separate actions by individual members of the class would create the risk of

 adjudications with respect to individual class members that would, as a practical matter,

 be dispositive of the interests of other members not parties to the adjudication and

 substantially impair their ability to protect those interests.

        44.      Class certification is also appropriate under Rule 23(b)(2), as Defendant has

 acted and/or refused to act on grounds generally applicable to the class, thereby making

 final injunctive relief or corresponding declaratory relief appropriate for the class.



                                FIRST CAUSE OF ACTION
              False Advertising Under Lanham Act § 43(a), 15 U.S.C. 1125(a))

        44.      Plaintiff incorporates herein all allegations set forth above.

        45.      Upon information and belief, Defendant has made and distributed, in

 interstate commerce and in this District, advertisements that contain false or misleading

 statements of fact regarding their services and the services of many restaurants, including

 those of the Plaintiff.
Case 1:20-cv-01327-NYW Document 1 Filed 05/11/20 USDC Colorado Page 14 of 17




        46.    These commercial advertisements contain actual misstatements and/or

 misleading statements and failures to disclose, including, among others:

               a. Advertising that consumers can use Grubhub to order delivery or pickup

                   from restaurants and/or omitting that Grubhub is not contracted or

                   authorized to do so.

               b. Advertising that consumers can use Grubhub to find monthly deals for

                   restaurants and/or omitting that Grubhub is not authorized to and does

                   not actually display any monthly deals from these restaurants.

               c. Providing false information about the status of restaurants as “Closed”

                   or “Not currently taking online orders” and/or omitting that those

                   restaurants are open and taking online orders outside the Grubhub

                   platform.

        47.    With thousands of restaurants affected nationwide by Grubhub, a publicly

 traded company, these false advertisements have a profound effect on interstate

 commerce.

        48.    The above referenced false advertisements are material because they are

 likely to influence the ordering decisions of potential consumers to whom they are

 advertised.

        49.    Upon information and belief, these false statements actually deceive, or

 have a tendency to deceive, a substantial segment of Plaintiff’s customers and potential

 customers. This deception is material in that it is likely to influence the ordering decisions

 of Plaintiff’s customers and potential customers.
Case 1:20-cv-01327-NYW Document 1 Filed 05/11/20 USDC Colorado Page 15 of 17




        50.    These statements are likely to cause Plaintiff injury because once a

 potential customer believes that Plaintiff’s restaurant is closed and not taking online

 orders, that customer is:

               a) Less likely to ever seek food delivery or takeout from Plaintiff, believing

                   that the restaurant is closed and not taking online orders; and

               b) More likely to spend money with competing restaurants that Grubhub

                   identifies as open and taking online orders instead.

        51.    Defendant’s false and misleading advertising statements and omissions

 injure both consumers and the restaurants.

        52.    Defendant’s false and misleading advertising statements and omissions

 violate the Lanham Act § 43(a), 15 U.S.C. § 1125(a).

        53.    Defendant has caused, and will continue to cause, immediate and

 irreparable injury to Plaintiffs, including injury to their business, reputation, and goodwill,

 for which there is no adequate remedy at law. As such, Plaintiffs are entitled to an

 injunction under 15 U.S.C. §1116 restraining Defendant, its agents, employees,

 representatives and all persons acting in concert with them from engaging in further acts

 of false advertising, and ordering removal of all Defendant’s false advertisements.

        54.    Pursuant to 15 U.S.C. §1117, Plaintiffs are entitled to recover from

 Defendant the damages sustained by Plaintiffs as a result of Defendant’s acts in violation

 of the Lanham Act 15 U.S.C. § 1125(a). Plaintiffs are at present unable to ascertain the

 full extent of the monetary damages they have suffered by reason of Defendant’s acts.

        55.    Pursuant to 15 U.S.C. §1117, Plaintiffs are further entitled to recover from

 Defendant the gains, profits and advantages that they have obtained as a result of
Case 1:20-cv-01327-NYW Document 1 Filed 05/11/20 USDC Colorado Page 16 of 17




 Defendant’s acts. Plaintiffs are at present unable to ascertain the full amount of the gains,

 profits and advantages Defendant has obtained by reason of its acts.

          56.      Pursuant to 15 U.S.C. §1117, Plaintiffs are further entitled to recover the

 costs of this action. Defendant’s conduct was undertaken willfully and with the intention

 of causing confusion, mistake or deception, making this a case entitling Plaintiff to recover

 a multiplier of actual damages, additional damages and reasonable attorneys’ fees and

 costs.

                                     REQUEST FOR RELIEF

               WHEREFORE, Plaintiff, on behalf of itself and the class of similarly situated

   individuals, requests the Court to:

          1.       Certify the case as a class action pursuant to Rule 23 of the Federal Rules

 of Civil Procedure, designate Plaintiff as representative of the class and designate

 counsel of record as class counsel;

          2.         Order Defendant to provide actual damages and equitable monetary

 relief (including restitution) to Plaintiff and class members and/or order Defendant to

 disgorge profits they realized as a result of their unlawful conduct;

          3.         Awarding treble damages pursuant to the Lanham Act;
          4.         Declare Defendant’s conduct unlawful and enter an order enjoining

 Defendant from continuing to engage in the conduct alleged herein;

          5.         For both pre and post-judgment interest at the maximum allowable rate

 on any amounts awarded;

          6.       For costs of the proceedings herein;

          7.       For reasonable attorneys’ fees as allowed by law; and
Case 1:20-cv-01327-NYW Document 1 Filed 05/11/20 USDC Colorado Page 17 of 17




       8.     Award such other relief as the Court deems appropriate under the

 circumstances.



                                     JURY DEMAND


       Plaintiff, on behalf of itself and the Class of all others similarly situated, hereby

 demands a trial by jury on all issues so triable pursuant to Rule 38 of the Federal Rules

 of Civil Procedure.


   DATED: May 11, 2020                                    Respectfully submitted,


                                          THE LAW OFFICES OF ROSS ZIEV, P.C.

                                          By:     /s/ Ross Ziev
                                                 Ross Ziev, #43181
                                                 6795 East Tennessee Avenue,
                                                 Suite 210
                                                 Denver, CO 80224
                                                 Phone: (303) 351-2567
                                                 Fax: (720) 669-6992
                                                 ross@helpincolorado.com


                                          LIDDLE & DUBIN, P.C.

                                          By:    /s/ Laura L. Sheets
                                                 Laura L. Sheets, #P63270 (Pro Hac
                                                 Application to be Submitted)
                                                 975 East Jefferson Avenue
                                                 Detroit, Michigan 48207
                                                 Phone: (313) 392-0015
                                                 Fax: (313) 392-0025
                                                 lsheets@ldclassaction.com

                                          Attorneys for Plaintiff and the Putative Class
